IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 81 MM 2015
                              :
             Respondent       :
                              :
                              :
         v.                   :
                              :
                              :
ADAM ROSEN,                   :
                              :
             Petitioner       :


                                        ORDER


PER CURIAM
      AND NOW, this 25th day of June, 2015, the Petition to Exceed 9000 Word

Limitation for a Petition for Allowance of an Appeal is DENIED.